OPINION — AG — ** BANKS, BANKING — INTEREST IN BANKS ** UNDER ARTICLE IX, SECTION 41 : (1) IT IS UNCONSTITUTIONAL FOR ANY TRUST COMPANY OR BANK OR BANKING COMPANY TO OWN STOCK OF ANY OTHER TRUST COMPANY BANK OR BANKING COMPANY, EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE IX, SECTION 41 (2) IT IS 'NOT' UNCONSTITUTIONAL FOR A TRUST COMPANY OR BANK OR BANKING COMPANY TO OWN ANY NON-STOCK INTEREST IN ANY OTHER TRUST COMPANY OR BANK OR BANKING COMPANY SO LONG AS THIS DOES NOT RESULT IN THE TRUST COMPANY OR BANK OR BANKING COMPANY OWNING, HOLDING, OR CONTROLLING THE STOCK OF THE OTHER TRUST COMPANY OR BANK OR BANKING COMPANY. (3) IT IS NOT UNCONSTITUTIONAL FOR A TRUST COMPANY OR BANK OR BANKING COMPANY TO OWN, HOLD OR CONTROL THE STOCK OF ANY OTHER ENTITY THAT IS NOT A TRUST COMPANY OR BANK OR BANKING COMPANY, SO LONG AS THE OTHER ENTITY DOES NOT OWN, HOLD, OR CONTROL THE STOCK OF ANOTHER TRUST COMPANY OR BANK OR BANKING COMPANY. (4) IT IS NOT UNCONSTITUTIONAL FOR AN ENTITY NOT ENGAGED IN THE BANKING BUSINESS TO OWN STOCK OF A TRUST COMPANY OR BANK OR BANKING COMPANY. (NON-STOCK, INTEREST, BANKING COMPANY) CITE: OPINION NO. 64-253, ARTICLE IX, SECTION 39 (GEORGE R. BARR JR)